Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 28 June 2022.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…acquire a first data amount which is actually written into the nonvolatile memory in the first period in accordance with one or more write requests of a host device, acquire a third data amount which is actually written into the nonvolatile memory in the first period by performing a first garbage collection process on blocks storing user data, calculate a maximum execution ratio of write operations by the first garbage collection process to write operations in accordance with the one or more 
write requests of the host device, by using a writable amount of data remaining in the nonvolatile memory and a overprovisioning ratio of the nonvolatile memory, calculate a fourth data amount which is estimated to be written into the nonvolatile memory in the first period by performing the first garbage collection process, by using the first data amount and the maximum execution ratio, and change the one or more parameters when the third data amount is larger than the fourth data amount by the first threshold value or more.”
 
[Claims 2-5,10 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 8) “…acquire a first data amount which is actually written into the nonvolatile memory in the first period in accordance with one or more write requests of the host device, acquire a third data amount which is actually written into the nonvolatile memory in the first period by performing a first garbage collection process on blocks storing user data, acquire a fifth data amount which is actually written into the nonvolatile memory in the first period by performing a first refresh process on blocks storing user data, calculate a seventh data amount of system management data which is estimated to be written into the nonvolatile memory in the first period, by using the first data amount, the third data amount, and the fifth data amount, calculate an execution ratio of write operations by a second garbage collection process on blocks storing the system management data to write operations  of the system management data in accordance with the one or more write requests of the host device, the first garbage collection process, and the first refresh process, by using a write amount of the system management data,. calculate an eighth data amount on which a second refresh process on blocks storing the system management data is newly needed to be performed in the first period, calculate a ninth data amount of the system management data which is estimated to be written into the nonvolatile memory in the first period, by using the seventh data amount, the execution ratio, and the eighth data amount, and change the one or more parameters when a tenth data amount of the system management data written into the nonvolatile memory in the first period is larger than the ninth data amount by the first threshold value or more.”
[Claims 9, 21-22 indicated allowable by virtue of depending from and incorporating the subject matter of claim 8.]

(Claim 11) “…acquiring a first data amount which is actually written into the nonvolatile memory in the first period in accordance with one or more write requests of a host device; acquiring a third data amount which is actually written into the nonvolatile memory in the first period by performing a first garbage collection process on blocks storing user data; calculating a maximum execution ratio of write operations by the first garbage collection process to write operations in accordance with the one or more write requests of the host device, by using a writable amount of data remaining in the nonvolatile memory and a overprovisioning ratio of the nonvolatile memory; calculating a fourth data amount which is estimated to be written into the nonvolatile memory in the first period by performing the first garbage collection process, by using the first data amount and the maximum execution ratio; and changing the one or more parameters when the third data amount is larger than the fourth data amount by the first threshold value or more.”
[Claims 12-15,17-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 11.]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 28 June 2022 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137